      Case 2:18-cr-00422-SMB Document 612 Filed 05/24/19 Page 1 of 4



 1   MICHAEL BAILEY
     United States Attorney
 2   District of Arizona
 3   KEVIN M. RAPP (Ariz. Bar No. 014249, kevin.rapp@usdoj.gov)
     MARGARET PERLMETER (Ariz. Bar No. 024805, margaret.perlmeter@usdoj.gov)
 4   PETER S. KOZINETS (Ariz. Bar No. 019856, peter.kozinets@usdoj.gov)
     ANDREW C. STONE (Ariz. Bar No. 026543, andrew.stone@usdoj.gov)
 5   Assistant U.S. Attorneys
     40 N. Central Avenue, Suite 1800
 6   Phoenix, Arizona 85004-4408
     Telephone (602) 514-7500
 7
     JOHN J. KUCERA (Cal. Bar No. 274184, john.kucera@usdoj.gov)
 8   Special Assistant U.S. Attorney
     312 N. Spring Street, Suite 1200
 9   Los Angeles, CA 90012
     Telephone (213) 894-3391
10
     BRIAN BENCZKOWSKI
11   Assistant Attorney General
     Criminal Division, U.S. Department of Justice
12
     REGINALD E. JONES (Miss. Bar No. 102806, reginald.jones4@usdoj.gov)
13   Senior Trial Attorney, U.S. Department of Justice
     Child Exploitation and Obscenity Section
14   950 Pennsylvania Ave N.W., Room 2116
     Washington, D.C. 20530
15   Telephone (202) 616-2807
     Attorneys for Plaintiff
16
17                       IN THE UNITED STATES DISTRICT COURT

18                            FOR THE DISTRICT OF ARIZONA

19
     United States of America,                            No. CR-18-422-PHX-SMB
20
                          Plaintiff,                   UNITED STATES’ UNOPPOSED
21                                                    MOTION TO EXTEND DEADLINE
              v.                                     FOR RESPONSE TO DEFENDANTS’
22                                                         MOTION TO DISMISS
                                                         INDICTMENT (Doc. 561)
23   Michael Lacey, et al.,
                                                                (Third Request)
24                        Defendants.

25         On May 23, 2019, the government received an email from attorney Jessica Ring
26   Amunson, who informed the government that she represents the DKT Liberty Project, the
27   Cato Institute and the Reason Foundation. She copied attorney Dan Barr, who represents
28   ACLU of Arizona. The email requested the government’s consent for their respective
      Case 2:18-cr-00422-SMB Document 612 Filed 05/24/19 Page 2 of 4




 1   clients to file motions for leave to file amici briefs in support of Defendants’ Motion to
 2   Dismiss Indictment (Doc. 561). The government indicated it does not oppose their request.
 3   Ms. Amunson represented that the proposed amici would file their motions for leave on
 4   May 28, 2019, that ACLU of Arizona expects its brief to be approximately five to ten
 5   pages, and that the DKT Liberty Project, the Cato Institute and the Reason Foundation
 6   expect their brief to be no longer than 17 pages.
 7          Given the proposed amici’s intent to submit two additional briefs in support of
 8   Defendants’ Motion to Dismiss, and to allow the government adequate time to incorporate
 9   any response to the amici briefs into its response to the Motion to Dismiss, the government
10   files this unopposed motion requesting an additional two-week extension to file its
11   response. Currently, the government’s response to the Motion to Dismiss is due on May
12   29, 2019. The additional two weeks will make the new deadline June 12, 2019. Defendants
13   do not oppose this request, and the government will not oppose a corresponding extension
14   for Defendants’ reply.
15          In addition, because the government has not yet reviewed the amici briefs, it does
16   not know if it will require additional pages to respond to the two briefs. Accordingly, the
17   government may move for leave to file a response that is longer than 45 pages, if necessary,
18   but will do so only after it reviews the amici filings.
19          Excludable delay under 18 U.S.C. § 3161(h) may occur as a result of this motion or
20   an order based thereon.
21          Respectfully submitted this 24th day of May, 2019.
22                                               MICHAEL BAILEY
                                                 United States Attorney
23                                               District of Arizona
24                                               s/ Andrew C. Stone
                                                 KEVIN M. RAPP
25                                               MARGARET PERLMETER
                                                 PETER S. KOZINETS
26                                               ANDREW C. STONE
                                                 Assistant U.S. Attorneys
27
28


                                                  -2-
     Case 2:18-cr-00422-SMB Document 612 Filed 05/24/19 Page 3 of 4



                                      JOHN J. KUCERA
 1                                    Special Assistant U.S. Attorney
 2                                    BRIAN BENCZKOWSKI
 3                                    Assistant Attorney General
                                      U.S. Department of Justice
 4                                    Criminal Division, U.S. Department of Justice

 5                                    REGINALD E. JONES
                                      Senior Trial Attorney
 6                                    U.S. Department of Justice, Criminal Division
                                      Child Exploitation and Obscenity Section
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                        -3-
      Case 2:18-cr-00422-SMB Document 612 Filed 05/24/19 Page 4 of 4



                                 CERTIFICATE OF SERVICE
 1
 2         I hereby certify that on this date, I electronically transmitted the attached document
 3   to the Clerk’s Office using the CM/ECF system for filing and transmittal of a Notice of
 4   Electronic Filing to the following CM/ECF registrants:
 5   Paul J. Cambria Jr. Esq. and Erin e. McCambpell, Esq., Lipsitz Green Scime Cambria,
     LLC, 42 Deleware Ave, Suite 120, Buffalo, NY 14202, pcambria@lglaw.com and
 6   emccampbell@lglaw.com, Thomas H. Bienert, Jr., Esq., Anthony R. Bisconti, Esq.,
     Kenneth M. Miller, Esq., and Whitney Bernstein, Esq., Bienart, Miller & Katzman, PLC,
 7   903 Calle Amanecer, Suite 350, San Clemente, CA 92673, tbienert@bmkattorneys.com,
     tbisconti@bmkattorneys.com,                              kmiller@bmkattorneys.com,
 8   wbernstein@bmkattorneys.com; Mike Piccarreta, Esq., Piccarreta Davis Keenan Fidel,
     PC, 2 East Congress Street, Suite 1000, Tucson, AZ 85701, mlp@pd-law.com; Jim Grant
 9   Esq., Davis Wright Termaine, LLP, 1201 Third Avenue, Suite 2200, Seattle, WA 98101,
     jimgrant@dwt.com; Michael D. Kimerer, Esq. and Rhonda Elaine Neff, Esq., 1313 E.
10   Osborn Road, Suite 100, Phoenix, AZ 85014, MDK@kimerer.com and
     rneff@kimerer.com; Robert Corn-Revere Esq., Davis Wright Termaine, LLP, 1919
11   Pennsylvania    Avenue       N.W.,     Suite    800,   Washington,     D.C.,    20006,
     bobcornrevere@dwt.com; Bruce Feder, Esq., 2930 East Camelback Road, Suite 160,
12   Phoenix, AZ 85016, bf@federlawpa.com; Gary Linenberg, Esq., Ariel Neuman, Esq.,
     Gopi K. Panchapakesan, Esq., Bird, Marella, Boxer, Wolpert, Nessim, Drooks, Lincenberg
13   & Rhow, P.C., 1875 Century Park East, 23rd Floor, Los Angeles, CA 90067,
     glincenberg@birdmarella.com, aan@birdmarella.com, gkp@birdmarella.com.
14
15   s/ Angela Schuetta
     Angela Schuetta
16   U.S. Attorney’s Office
17
18
19
20
21
22
23
24
25
26
27
28


                                                -4-
     Case 2:18-cr-00422-SMB Document 612-1 Filed 05/24/19 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
                         IN THE UNITED STATES DISTRICT COURT
 8
                              FOR THE DISTRICT OF ARIZONA
 9
10   United States of America,                             No. CR-18-422-PHX-SMB
11                        Plaintiff,
                                                                     ORDER
12            v.
13
     Michael Lacey, et al.,
14
                          Defendants.
15
16         Based on the government’s Unopposed Motion to Extend Time to File Response to
17   Defendants’ Motion to Dismiss Indictment (Third Request), and good cause appearing,
18         IT IS HEREBY ORDERED granting the motion and extending the deadline for
19   the United States to respond to Defendants’ Motion to Dismiss Indictment (doc. 561) from
20   May 29, 2019 to June 12, 2019.
21         IT IS FURTHER ORDERED that excludable delay under 18 U.S.C. § 3161(h) is
22   found to commence from _________________ through __________________.
23
24
25
26
27
28
